United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-1216
                                 _____________

United States of America,                *
                                         *
             Plaintiff - Appellee,       *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Western District of Missouri.
Phillip S. Douglass,                     *
                                         *     [UNPUBLISHED]
             Defendant - Appellant.      *
                                   _____________

                                Submitted: June 10, 1997
                                    Filed: July 8, 1997
                                 _____________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.

     After the district court1 denied his motion to suppress evidence, Phillip S.
Douglass pleaded guilty to one count of possession with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and was
sentenced to forty-eight months imprisonment, followed by a five year period of
supervised release. Douglass preserved his right to appeal the adverse ruling on his



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
motion to suppress. After carefully reviewing the record before us and the parties'
briefs, we affirm the district court's decision. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-